Curia, per

O’Nealu, J.
The view taken of the law of the case by the presiding Judge, in his instructions to the jury, appears, to us, to be correct. Independent, however, of the legal effect of the plaintiffs’ mortgage being properly recorded, it appears that express notice of it was brought *337home to the defendant, both before the execution of his own mortgage, and his subsequent purchase, and this entitled the plaintiffs to recover.
The motion for a new trial is dismissed.
Johnson, J. concurred.